Title: From John Adams to the President of Congress, No. 34, 4 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 4 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 405–408). printed: various American newspapers, including the Pennsylvania Gazette of 12 July and the Boston Independent Chronicle of 3 Aug. 1780.
     In this letter, which was read in Congress on 10 July, John Adams paraphrased the resolutions praising Henry Grattan for his efforts on behalf of Ireland in the Irish Parliament adopted at a meeting of Dublin merchants on about 20 March. He then noted a proposal made in Dublin to raise funds for warships to give Irish shipping the protection which the British were neglecting to provide, and reported the speculation that this effort could lead to an Irish navy. Adams also included the texts of Grattan’s reply of 24 March in which he vowed to continue his efforts to modify Poyning’s Law; the reply of Luke Gardner, member of the Irish Parliament for Dublin, to his instructions in which he promised to work to modify Poyning’s Law; and the reply of Edward Newenham, another member from Dublin, to the same effect. Adams ended by apologizing for “stating so particularly proceedings, which must have such momentous Consequences. These are foundations of another Revolution, and will effect a total Independence of Ireland on England. If England should resist these demands, and at the same Time continue the War with America and the House of Bourbon, Congress may have an Ambassador at the Court or Congress of Ireland, in a very short Time.”
    